Citation Nr: 1536402	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus (DM). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for DM on the premise that it was presumptively associated with his exposure to herbicides (Agent Orange) during his service.  The RO assigned a 20 percent initial rating for this disability, retroactively effective from September 7, 2010.  The Veteran is contesting this initial rating, contending it should be higher.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In March 2015, the Board remanded this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for the Veteran to be afforded a VA examination.  Because the Veteran missed his transportation, his examination was conducted over the telephone in May 2015.  Thereafter, the RO sought clarification of the examination results from the examiner.  The RO stated that in Section 6 of the DM examination DBQ, the examiner noted that the Veteran's DM impacts his ability to work, but in Section 2, the examiner stated that the Veteran does not require regulation of activities as part of the management of his DM.  The RO requested that the examiner clarify if the Veteran's DM does, in fact, affect his ability to work and if it does, the RO requested the specifics of that finding.  No reply was forthcoming.  

In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination, since he was not examined in person.  The examiner should be requested to specifically answer the inquiry above.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an in-person VA compensation examination to assess the severity of the Veteran's service-connected DM.  His electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of this disability.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail.  If an in-person examination is not conducted, the examiner should still answer the questions below, to the extent possible.

The examiner should indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, DC 7913, as the "avoidance of strenuous occupational and recreational activities."  
If the Veteran's DM impacts his ability to work or perform daily activities, the examiner should additionally indicate if this means he requires regulation of activities.  The examiner should also indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for diabetes mellitus.  The DBQ should be filled out completely as relevant.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

